Citation Nr: 0011170	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976, December 1976 to December 1978, and September 1979 to 
September 1981.  He also served in the Marine Corps Reserve.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1998 from the Montgomery, Alabama, 
Regional Office (RO).

The issue of an increased rating for bilateral hearing loss 
will be discussed in the Remand portion of the decision.


FINDING OF FACT

The claim for service connection for tinnitus is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran's service medical records (SMR) for his periods 
of active duty are not of record.  The veteran's DD 214's 
refect that he was a radio operator show that the veteran was 
a field radio operator, and during his first tour of duty he 
was assigned to an artillery unit.

The available SMRs consist of September 1984, July 1985, and 
August 1988 reserve duty examinations which show no evidence 
of complaints of tinnitus.  

A March 1998 VA audiological examination showed evidence of 
high frequency sensorineural hearing loss.  No reference was 
made to tinnitus. .  

During an August 1998 informal hearing at the RO the veteran 
indicated that his tinnitus was caused by noise exposure 
during service.

The veteran submitted two undated articles describing hearing 
loss due to service duty.  Received apparently in September 
1998 were lay statements from the veteran's mother, wife, and 
brother which describe the onset, and current state of the 
veteran's hearing loss.

In a January 1999 rating action the RO granted service 
connection for hearing loss.  At that time it was determined 
that the hearing loss was caused by inservice acoustic 
trauma.

In November 1999 the veteran testified at a hearing before a 
member of the Board sitting at the RO in November 1999.  At 
that time the veteran testified that he had tinnitus which he 
believed was caused by his duty in a self-propelled, 155 
Battery Howitzer unit where he was a field radio operator.  
He testified that he would fire the weapon by pulling a cord.  
He wore no earplugs; his ears would ring for several days as 
well as bleed a little. 

II. ANALYSIS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible. See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this regard, the service administrative record show that 
the veteran was assigned as a field radio operator throughout 
his military service and was assigned to a for an artillery 
unit during his first period of active duty.  Thus, the Board 
is satisfied that he was exposed to acoustic trauma during 
service.  Additionally during his hearing in November 1999 he 
testified that he was still experiencing problems with 
tinnitus.  The Board finds the veteran's testimony competent 
and credible.  

According, it is the Board's judgment that the evidence of 
record tends to show that the veteran's reported tinnitus may 
be related to military service.  Thus the claim is well 
grounded.


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND
Initially, the Board finds that the claim for an increased 
rating for the bilateral hearing loss is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board has 
previously determined that the claim for service connection 
for tinnitus is also well grounded.  Once it has been 
determined that a claim is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim. 38 U.S.C.A. § 5107(a).  The statutory duty to assist 
the veteran includes conducting a contemporaneous and through 
VA examination when appropriate.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

During the veteran's November 1999 hearing he testified that 
his bilateral hearing loss has increased in severity since 
his March 1998 VA audiological examination. As such, the 
Board is of the opinion that a current VA examination is 
warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
pertaining to treatment for tinnitus and 
bilateral hearing loss. 

2.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the nature, severity, and 
etiology of claimed tinnitus, and the and 
severity of bilateral hearing loss.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The claims folder and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  

It is requested that the examiner obtain 
a detailed history of in service and post 
service noise exposure and the frequency 
of the tinnitus.  If a diagnosis of 
tinnitus is made, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's tinnitus is related to the 
noise exposure during active duty. The 
rationale for any conclusions reached 
should be recorded.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 


